TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00484-CV


In re Anthony Lynn Falco




ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY


M E M O R A N D U M   O P I N I O N

		Relator Anthony Falco, an inmate, filed a pro se petition for writ of mandamus in this
court.  See Tex. Gov't Code Ann. § 22.221 (West 2004).  In the petition, Falco challenges his
unnamed felony conviction on a number of grounds.  His petition requests that this court "direct [the]
Trial Court to dismiss all [of his] sentence and release [him] immediately . . . [because his] sentence
was illegal--thus a wrongful conviction."  We take this to be a post-conviction application for writ
of habeas corpus.
		An intermediate court of appeals has no jurisdiction over post-conviction applications
for writ of habeas corpus in felony cases.  See Tex. Code Crim. Proc. Ann. art. 11.07 (West Supp.
2012); see also Ex parte Martinez, 175 S.W.3d 510, 512-13 (Tex. App.--Texarkana 2005, orig.
proceeding); Self v. State, 122 S.W.3d 294, 294-95 (Tex. App.--Eastland 2003, no pet.).  The court
of criminal appeals has recognized that "the exclusive post-conviction remedy in final felony
convictions in Texas courts is through writ of habeas corpus pursuant to [article] 11.07."  Olivio v.
State, 918 S.W.2d 519, 525 n.8 (Tex. Crim. App. 1996) (quoting Charles v. State, 809 S.W.2d 574,
576 (Tex. App.--San Antonio 1991, no pet.)).
		Because we have no jurisdiction over what is in effect a post-conviction habeas
corpus proceeding, we dismiss relator's petition for writ of mandamus.

						__________________________________________
						Diane M. Henson, Justice
Before Justices Puryear, Pemberton, and Henson
Filed:   August 16, 2012
Do Not Publish